DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 depends from claim 19, which has been cancelled.  Therefore, claim 20 is indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 10 and 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Morrow 4431053.
Referring to claim 1, Morrow discloses a deflector assembly, comprising: a deflector body (11) having a deflector window (34) located therein; and a deflector ramp (24) positioned at least partially across the deflector window; an actuation member (17) including an inner sleeve configured to slide within the deflector body and engage with the deflector ramp proximate a downhole end thereof, the inner sleeve configured to move the deflector ramp between first, second and third different positions when a downhole tool moves back and forth within the deflector body (see col. 3, lines 12-18, downhole is capable of moving sleeve from first position, figure 2, to second position figure 2 and a third positon where tool is capable of moving sleeve 17 down again to cause ramp 24 to partially move towards the opening). Note, the applicant does not positive recite the inner sleeve moves the deflector ramp between first, second and third positions, only that the inner sleeve is configured or capable of moving the deflector ramp between first, second and third positions.
Referring to claim 10, Morrow discloses a deflector ramp spring (29) coupled to the deflector ramp for biasing the deflector ramp toward an interior of the deflector body (see col. 3, lines 28-31).
Referring to claim 21, Morrow discloses the deflector ramp (24) rotates about an axis located proximate a downhole end of the deflector window (34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks 5964287 in view of Morrow 4431053.
Referring to claim 18 and 23, Brooks discloses a multilateral well, comprising: a main wellbore (30); a lateral wellbore (40) extending from the main wellbore; and a deflector assembly located proximate an intersection between the main wellbore and the lateral wellbore, the deflector assembly including; a deflector body (62) having a deflector window (70) located therein; and a deflector ramp (22).  Brooks does not disclose  a deflector ramp positioned at least partially across the deflector window, and an actuation member positioned within the deflector body, the actuation member including an inner sleeve configured to slide within the deflector body and engage with the deflector ramp proximate a downhole end thereof, the inner sleeve configured to move the deflector ramp between first, second and third different positions when a downhole tool moves back and forth within the deflector body. Morrow teaches a deflector assembly, comprising: a deflector body (11) having a deflector window (34) located therein; and a deflector ramp (24) positioned at least partially across the deflector window; an actuation member (17) including an inner sleeve configured to slide within the deflector body and engage with the deflector ramp proximate a 
Referring to claim 23, Morrow teaches the deflector ramp (24) rotates about an axis located proximate a downhole end of the deflector window (34).

Allowable Subject Matter
Claims 11-17 and 22 are allowed.
s 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1,10,18,21 and 23 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Morrow 4431053 and Brooks 5964287.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/Primary Examiner, Art Unit 3672